ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Contractor Services Group, Inc.                ) ASBCA No. 61721
                                               )
Under Contract No. W91238-15-C-0003            )

APPEARANCES FOR THE APPELLANT:                    Douglas L. Tabeling, Esq.
                                                  Parker Lewton, Esq.
                                                   Smith, Currie & Hancock LLP
                                                   Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Robert W. Scharf, Esq.
                                                  Williams B. Davis, Esq.
                                                  Philip H. Lee, Esq.
                                                  Alfred L. Faustino, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Sacramento

                                ORDER OF DISMISSAL

      On June 30, 2021 appellant filed a Notice of Voluntary Dismissal of ASBCA
No. 61721. Accordingly, it is dismissed from the Board’s docket with prejudice.

      Dated: July 7, 2021



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61721, Appeal of Contractor
Services Group, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 7, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals